Citation Nr: 1205697	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  09-32 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence was received to reopen a claim of service connection for residuals of a right ankle injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which declined to reopen the Veteran's claim for service connection for residuals of a right ankle injury.  A timely Notice of Disagreement was received from the Veteran in December 2008.  After VA issued a Statement of the Case in August 2009 which continued to decline to reopen the Veteran's claim, the Veteran perfected his appeal by filing a substantive appeal, via VA Form 9, in August 2009.

In his substantive appeal, the Veteran requested that a Travel Board hearing be scheduled in this matter.  In August 2011, he notified VA that he wished to participate in a video conference hearing, in lieu of a live Travel Board hearing.  Accordingly, the Veteran was scheduled for a video conference hearing to be held in December 2011.  Notice to that effect was mailed to the Veteran's known address in October 2011.  Nonetheless, the Veteran did not appear at the scheduled hearing.  No request has been received, either from the Veteran or his representative, to request that his hearing be rescheduled. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A March 2006 rating decision declined to reopen the Veteran's claim for service connection for residuals of a right ankle injury; notice of that decision was mailed to the Veteran on March 29, 2006; and the Veteran did not subsequently perfect a timely appeal of that decision.

2.  The Board received the Veteran's current request to reopen his claim of service connection for residuals of a right ankle injury in October 2008.

3.  The evidence associated with the claims file since the RO's March 2006 rating decision, when considered with the evidence previously of record, relates directly to previously unestablished elements of the Veteran's claim of service connection for residuals of a right ankle injury, and moreover, raises reasonable possibility of substantiating the Veteran's claim.

4.  The Veteran incurred a right ankle injury in June 1953 during active duty service in Korea.

5.  The Veteran has been diagnosed with right ankle degenerative joint disease with evidence of an old avulsion fracture at the lateral malleolus of the right ankle.

6.  The Veteran's right ankle degenerative joint disease and old avulsion fracture are etiologically related to his in-service right ankle injury.


CONCLUSIONS OF LAW

1.  The additional evidence associated with the claims file since the March 2006 rating decision is new and material, and the Veteran's claim for service connection for residuals of a right ankle injury is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

2.  The criteria for service connection for residuals of a right ankle injury have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In the current appeal, the Board has considered whether VA has fulfilled its notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Nevertheless, given the favorable action taken above, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

II.  New and Material Evidence

By way of history, the Veteran's initial claim of service connection for a right ankle injury was received by VA in November 1987.  That claim was denied in a March 1988 rating decision on the basis that the Veteran's right ankle disorder pre-existed service and the evidence available at that time did not establish that the pre-existing right ankle disorder was aggravated during his active duty service.

Subsequently, the Veteran made multiple requests to reopen his claim in July 2001, August 2003, and September 2005.  Each of these requests was denied in rating decisions issued to the Veteran in June 2002, April 2004, and March 2006 respectively.  In support of its March 2006 determination, VA explained that newly received evidence did not pertain either to an in-service aggravation of the Veteran's right ankle disorder or to an etiological relationship to an in-service injury or illness.  The Veteran did not subsequently appeal the March 2006 rating decision.  Accordingly, the March 2006 rating decision is final under 38 U.S.C.A. § 7105(c).

In October 2008, the Veteran filed the pending request to reopen his claim of service connection for a right ankle disorder.  In a December 2008 rating decision, the RO continued to decline to reopen the Veteran's claim on the basis that the evidence received in support of his request to reopen his claim still did not provide any information or evidence relating the Veteran's disorder to his active duty service.
Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the final March 2006 rating decision, the evidence in the claims file consisted of the Veteran's claims submissions; limited service treatment records pertaining to in-service treatment from June 1953 through July 1954; various private treatment records pertaining to treatment from April 1960 through April 1987; VA treatment records pertaining to treatment from April 1964 through November 2006; December 1971 VA examination report; and various buddy statements received from servicemen who purportedly served with the Veteran.  Since the March 2006 rating decision, VA has received additional VA treatment records relating to treatment through September 2009; an October 2008 private opinion from Dr. L.A.J.; and a November 2008 buddy statement from P.L.

The evidence obtained since the March 2006 rating decision document ongoing complaints of right ankle pain and instability.  Moreover, a September 2009 VA treatment record relates, that by history, the Veteran incurred a right ankle injury during service and that his present day right ankle disorder is as likely as not related to his in-service injury.  The November 2008 buddy statement from P.L. attests that the Veteran sustained a right ankle injury during service in Korea, and that he has experienced ongoing right ankle symptoms for more than 50 years.

Overall, assuming its credibility for purposes of the issue of whether the Veteran's claim may be reopened, the current evidentiary record appears to raise the possibility that the Veteran's current right ankle disorder may be etiologically related to an injury incurred during his active duty service.  Hence, the Board finds that new and material evidence has been received.  Accordingly, the Veteran's claim for service connection for residuals of a right ankle disorder is reopened.  This claim will next be addressed by the Board on a de novo basis, an action that will not prejudice the Veteran in light of the ultimate outcome.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

III.  Service Connection

A.  General Service Connection Principles

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active military, naval or air service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

A disorder may also be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

If certain diseases, such as arthritis, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of a hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.


Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical evidence, or, in certain circumstances, lay evidence, of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the non-service-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

B.  Service Connection for Residuals of a Right Ankle Injury

Resolving reasonable doubt in the Veteran's favor, the Board finds that the preponderance of the evidence in this case shows that the Veteran has been diagnosed with right ankle degenerative joint disease and residuals of an old avulsion fracture at the lateral malleolus of the right ankle that have resulted from right ankle injuries incurred by the Veteran during service in June 1953.  Accordingly, the Board finds that all of the elements for service connection have been met; hence, he is entitled to service connection for residuals of a right ankle injury.

In support of his claim, the Veteran has generally asserted in his claims submissions that he injured his right ankle during service in Korea.  In a January 2006 statement, he elaborates that his right ankle injury occurred in June 1953 during service in Korea.  In that statement, he recalls that the injury occurred in the middle of a war zone.  In a November 2008 buddy statement, P.L., who purportedly served alongside the Veteran from 1953 through 1955, relates that their unit came under attack from an air raid in June 1954.  According to P.L., the Veteran jumped into a hole while seeking cover and sustained a right ankle injury.  P.L. also states that the Veteran experienced right ankle symptoms for over 50 years.

Post-service private and VA treatment records reflect that the Veteran has consistently reported the occurrence of an in-service right ankle injury during service in Korea.  These histories are unwavering and largely consistent in detail.  The most detailed history was provided by the Veteran at a May 2010 VA examination, at which time he reported that he was serving in Korea in June 1954 when a nighttime air raid alert prompted his unit to seek cover.  The Veteran related that, while seeking cover, he was required to jump a river and climb a hill,  and that in doing so, attempted to jump a river bank to a sand bar located five or six feet beneath him.  He stated that he missed the sand bar, and as a result, his right leg "went down too far" and resulted in an injury to his right ankle.  According to the Veteran, he was able to crawl the remaining distance to where other men in his unit were located and call for assistance.  The Veteran recalled further that an "all clear" was called the next morning.  At that time, the Veteran descended back down the hill while using his gun as a crutch before passing out at the edge of the river.  The Veteran's next recollection was waking in his bunk that afternoon with a heat pack surrounding his ankle.  According to the Veteran, no medic was available to treat his ankle during the air raid, and to his recollection, he was never treated by a medic but was given a three day profile.  Although the Board notes that the Veteran appears to waver between dates of June 1953 and June 1954 for the date of his injury, given that the Veteran is recalling events that occurred nearly 58 years ago and given the level of consistency in detail in the Veteran's recollections, the Board does not find that this inconsistency diminishes the Veteran's credibility.

Additionally, the Board notes that a June 1953 handwritten service treatment note reflects in-service treatment for a right ankle injury.  Although the record expresses that the injury occurred four units of time before the documented treatment, the handwriting on the record is illegible and it is unclear as to whether the injury occurred four years, four months, four weeks, four days, or even four hours before the documented treatment.  At most, the June 1953 service treatment record documents that the Veteran was treated during service for a right ankle injury.  The Board also notes that the Veteran's March 1953 enlistment examination report does not reflect any abnormal findings in the Veteran's right ankle, nor are any subjectively reported right ankle symptoms or disorders noted in the report.  Hence, the information contained in the enlistment examination report is inconsistent with a reading of the June 1953 treatment record that the Veteran's right ankle injury occurred four years or four months prior, as an injury during either of those time frames would have preceded the Veteran's enlistment examination, which did not reveal any right ankle abnormalities.  Hence, the evidence appears to show that the Veteran did incur a right ankle injury in June 1953, during his active duty service.

The post-service treatment records also show that the Veteran initially treated for complaints of right ankle pain and instability in August 1987.  He was initially diagnosed with lateral ligamentous instability in the right ankle with early arthritis of the talotibular joint at a July 2001 VA treatment.  The Board notes that various radiological studies performed over the course of the Veteran's treatment indicate differing findings as to evidence of an old avulsion fracture in the ankle.  In this regard, VA x-rays performed in August 1987 purported to show no evidence of any fracture, dislocation, or osteomyelitis.  VA medical center x-rays taken in August 2002, however, confirmed osteoarthritis of the ankle with osteophytes and also revealed an old medial malfragment that is separate from the rest of the tibia.  A July 2003 CT scan of the right ankle confirmed the presence of a small bony density in the tip of the lateral malleolus that reflected a probable old avulsion fracture.  Throughout his private and VA treatment, and at a May 2010 VA examination, the Veteran has specifically denied having incurred any right ankle injury other than his in-service injury.  Indeed, there is no evidence in the record of any post-service right ankle injuries.  Moreover, the Board finds that the documented findings of an old avulsion fracture in the Veteran's right ankle are consistent with the in-service injury described by the Veteran.

Concerning the question of etiology, a May 2002 VA treatment note provides a specific diagnosis of "posttraumatic arthritis" with elements of instability.  A September 2009 VA treatment note prepared by Dr. M.G.B. reflects the concurring opinion that it is likely as not that the current arthritis problems in the Veteran's right ankle were likely a result of his in-service injury.  In support of this opinion, Dr. M.G.B. noted that arthritis is not present in the Veteran's left ankle.  In this regard, Dr. M.G.B. appears to be suggesting that unilateral arthritis in the Veteran's right ankle is more consistent with a traumatic event rather than degenerative processes that are attributable to a non-traumatic factor.
The favorable opinions discussed above are rebutted by a negative opinion expressed in the aforementioned May 2010 VA examination report.  In support of the negative opinion, the VA examiner noted that the Veteran's service treatment records did not reflect a right ankle injury in 1954.  He also noted that the Veteran's separation examination did not reveal any right ankle abnormalities.  Finally, the examiner observed that post-service treatment records made no mention of an ankle injury until 1987, at which time x-rays of the ankle were normal.

As noted above, the Veteran's service treatment records and the Veteran's credible statements concerning an in-service right ankle injury show that the Veteran did incur an in-service right ankle injury in June 1953.  Moreover, the Board finds that the Veteran's assertions as to continuity of right ankle symptoms are credible, particularly in light of evidence showing the presence of an old right ankle avulsion fracture.  Accordingly, to the extent that the VA examiner's negative etiology opinion is based largely upon the absence of documentation of an in-service injury and the absence of treatment until 1987, the Board finds that such bases are not supported by the other evidence of record.  Hence, the Board finds that the probative weight to be assigned to the VA examiner's opinion is limited.  

In view of the foregoing, the Board finds that the Veteran is entitled to service connection for residuals of a right ankle injury.  To that extent, this appeal is granted in full.










(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence has been received, and the Veteran's claim for service connection for residuals of a right ankle injury is reopened.

Entitlement to service connection for residuals of a right ankle injury is granted.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


